Wright, J.,
concurring. I certainly agree with the result achieved by the court of appeals, as it tracks the reasoning announced in Columbus v. Fisher (1978), 53 Ohio St.2d 25, 7 O.O.3d 78, 372 N.E.2d 583, and Dayton v. Rogers (1979), 60 Ohio St.2d 162, 14 O.O.3d 403, 398 N.E.2d 781. Further, I believe the General Assembly never “intended to make the utterance of unsworn oral misstatements, in response to inquiries initiated by law enforcement officials, punishable conduct.” Fisher, supra, 53 Ohio St.2d at 29, 7 O.O.3d at 80, 372 N.E.2d at 585. However, pursuant to well-established principles of statutory construction, I am not permitted to rely upon the “legislative intent” of R.C. 2921.32(A)(5)- to reach an interpretation inconsistent with that statute’s clear and unambiguous language. Slingluffv. Weaver (1902), 66 Ohio St. 621, 64 N.E. 574, paragraph two of the syllabus. “The question is not what did the general assembly intend to enact, but what is the meaning of that which it did enact.” Id. See, also, Holiday Inns, Inc. v. Limbach (1990), 48 Ohio St.3d 34, 36, 548 N.E.2d 929, 932 (stating that “[t]he question regarding what the General Assembly intended to enact will not be entertained when the meaning of what was enacted is clear and plainly expressed”).
On its face, R.C. 2921.32(A)(5) clearly proscribes any person from communicating false information to any person with the purpose of hindering the discovery or apprehension of another for crime. Accordingly, I reluctantly concur in the majority opinion.
A.W. Sweeney, J., concurs in the foregoing concurring opinion.